By the whole Court.
It appears by tbe plea — Tbat tbe defendant received tbe execution under certain restrictions, to conduct in tbe most advantageous manner for tbe plaintiff, and with as little expense to him as possible; and tbat be bad no opportunity to levy on tbe person or estate of tbe debtor, till after tbe return day was past. If be. bad returned tbe execution, with a non est inventus indorsed, it would have occasioned useless expense to tbe plaintiff, and would have been contrary to bis instructions; — therefore, we think tbat a sufficient excuse for not doing it.— Tbe other matters alleged in tbe plea, are expressive of what was tbe further understanding of tbe parties, respecting tbe *375terms on wbicb tbe defendant received and beld tbe execution; and that be conducted with it fairly, reasonably, and agreeably to tbe orders of tbe plaintiff; and that tbe loss, wbicb happened by tbe depreciation of tbe continental bills of credit, was occasioned by tbe plaintiff’s neglect to receive them.
So judgment was for tbe defendant.